
	
		II
		112th CONGRESS
		1st Session
		S. 18
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Johanns (for
			 himself, Mr. Manchin,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Begich,
			 Mr. Bennet, Mr.
			 Blunt, Mr. Boozman,
			 Mr. Brown of Massachusetts,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Coats,
			 Mr. Coburn, Ms.
			 Collins, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Isakson, Ms. Klobuchar,
			 Mr. Kyl, Mr.
			 Lee, Mr. Lugar,
			 Mr. McCain, Mr.
			 McConnell, Mr. Moran,
			 Ms. Murkowski, Mr. Nelson of Nebraska, Mr. Portman, Mr.
			 Risch, Mr. Roberts,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Udall of Colorado, Mr.
			 Wicker, Ms. Cantwell,
			 Mr. Shelby, Mr.
			 Vitter, Mr. Kirk,
			 Mr. Sessions, Mr. Warner, Mr.
			 Pryor, Mr. Hatch,
			 Mr. Nelson of Florida,
			 Mr. Toomey, and Mrs. McCaskill) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Paperwork Mandate
			 Elimination Act.
		2.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		3.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $39,000,000,000 in appropriated discretionary
			 funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.  
			
